DETAILED ACTION
This Office action is in reply to correspondence filed 6 August 2021 in regard to application no. 16/748,863.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-7 are interpreted under 35 U.S.C. § 112(f) for the reasons set forth in the previous Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each claim includes a natural language manager which can identify a future peer-to-peer interaction event and a historical P2P interaction event between peer entities.  The specification is silent as to how, that is, by what steps, process or algorithm this is to be performed.  Further, each claim includes an AI manager which can predict a future expenditure based on a historical expenditure, but again, the specification is silent as to how this is to be done.
See MPEP § 2161.01: “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” [emphasis in the original]

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “natural language manager” and “AI manager” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In ¶31 of the specification, the “NL manager [] applies NLP to the content of the accessed files and generates scheduling (or characteristic) data and peer-identification data”, and this is followed by an example, but no algorithm is disclosed sufficiently to explain how the NL manager generates the outputs from the inputs.  In ¶33, the “AI manager” is “configured to apply AI to the P2P interaction event records and financial information records” including making a prediction in no particular manner but merely “based on” the available data.  Again, no algorithm is disclosed sufficiently to explain how the AI manager makes a prediction from the data.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claims 1-7 are each directed to a system (machine), claims 8-15 to a computer-readable storage medium (manufacture) and claims 14-20 to a method (process).
The claims recite scraping and monitoring a data source, which is data gathering, and identifying an event.  Further, the claims identify a particular type of record which has certain characteristics, predict a future expenditure in no particular manner but merely “based on” the available data, assess the predicted future expenditure against a control limit, and restrict the expenditure if necessary.  Also, transactions are limited to peer-to-peer transactions.
All of these recite commercial interactions such as business relations, as the basic premise is to prevent someone from spending more money than they ought to be allowed.  Further, in the absence of computers these steps could be performed mentally or with a pen and paper.  A person can observe transactions from a data source, such as paper records of transactions; can associate a future (e.g. proposed) transaction with previous transactions mentally, e.g. by observing they are of a common customer, can thus identify historical records with the common characteristic, again by observation, can make a prediction in the mind, could determine whether the proposed transaction was appropriate by comparing, again mentally, the amount with a spending limit which might be remembered or written on paper, and could restrict the transaction if necessary by simply telling the proposed transactor, verbally, that it could not be completed; none of this presents any difficulty in being practically performed in the human mind, and none of it implicates any technology beyond pen and paper.
This judicial exception is not integrated into a practical application because the claims, aside from the use of a generic computer and nondescript use of Al, discussed below, does nothing more than what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of generic, networked computers and Al.  See MPEP § 2106.05(h).
As the claims only manipulate information regarding historical and future transactions, a spending limit and the like, they do not improve the “functioning of a computer’ or of “any other technology or technical field’.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing’, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment’, MPEP § 2106.05(e), as simply saying the labelled software subcomponents are “configured to” perform steps or “to apply Al to” perform steps is about as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a processor and memory and nondescript use of Al. (No natural language processing is actually performed, as simply calling a software component a “natural language manager” is considered mere labeling and given no patentable weight.) These elements are recited at a high degree of generality and the applicant is explicit, ¶76, that a “general purpose” computer will suffice.
The computer only performs generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The use of Al was well-understood, routine and conventional before the filing of the claimed invention; Detres et al. (U.S. Publication No. 2020/0389301) in his June 2019 filing for an invention directed to a supply chain management system could report by then that “artificial intelligence” was a property of “ubiquitous computing”. [0025] Vassilev et al. (U.S. Publication No. 2017/0193611), writing a few years even earlier, made the same statement. [0048] That which was ubiquitous before the filing of the claimed invention was well-understood, routine and conventional by the time of filing.
Though natural language processing is not positively claimed, for the purpose of compact prosecution the Examiner points out that it was also well-understood, routine and conventional at the relevant time.  Woolfe et al. (U.S. Publication No. 2008/0003547), writing more than a decade before the present invention, could report that “natural language” processing was by then “ubiquitous”. [0059]
The claim limitations when considered as an ordered combination — that is, a generic computer performing a chronological sequence of abstract steps while making nondescript use of a well-understood, routine and conventional technique — do nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but are likewise directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea, as claims 2-7, 9-13 and 15-20 each recite further manipulation of information and/or further description of the type of information being manipulated.  The claims are not patent eligible.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Response to Arguments
Applicant's arguments filed 6 August 2021 have been fully considered but they are not persuasive.  First, the applicant correctly points out that the Examiner did not make a rejection “under Section 112(f)”, as there is no such thing; however, and contrary to the applicant’s assertion, the Examiner did make a rejection under 112(b) based on that claim interpretation, both previously and above.
In regard to § 112(a), the Examiner is certainly aware of, and agrees with, the teaching that a specification need not (and ought not) teach what is well known in the art.  However, nothing in the applicant’s argument discloses or suggests that what the applicant has actually claimed – matching a historical to a future interaction – is, in its entirety, well known in the art.  As claimed, the process covers every possible way of using a computer to match the two items; while the applicant’s example is useful, even it does not explain how, or even hint that, the past events are correlated with future events. 
In regard to § 112(b), the Examiner apologizes if he was unclear, as the applicant apparently misapprehends what the Examiner was trying to point out.  The only basis for the 112(b) rejection is the combination of the claim interpretation under 112(f) and the lack of written description under 112(a); combined together, per MPEP 2181(II), this requires a rejection under 112(b).  The Examiner suggests that if the applicant were to replace the terms “natural language (NL) manager” and “AI manager” with, for example, “natural language (NL) software” and “AI software”, that in that case, because “software”, unlike “manager”, is not a nonce word, and in such a case the claim interpretation would lead to a different result – the claims would then not be interpreted under 112(f) – that would thereby moot the 112(b) rejection and it would be withdrawn.
In regard to § 101, the Examiner agrees that the present amendment removes the condition, remarked on in the previous Office action, that certain language was not positively recited, and the Examiner has not reiterated that argument above.  Under step 2A, there is no meaningful technical similarity between example 37, in which a computer tracked “how much memory has been allocated to each application… over a predetermined period of time”; this, it was correctly noted, is not something that could be practically performed in the human mind (or with a pen and paper) because a person has no practical way of knowing how much memory is allocated to an application at all, without some significant and typically pointless effort.  By contrast, nothing in the claims of the present invention present any difficulty for a mental or pen-and-paper attack.
The applicant asserts that the claims recite performing multiple tasks “dynamically”.  First, the “multiple tasks” argument is not commensurate with the scope of claim 1, which merely requires “dynamically provide an action selectively restrict a fiscal transaction”, which is a single task.  Also, in the context of software development, “dynamic”, the antonym of “static”, means “capable of change” as opposed to “stationary or fixed”.  The fictional human actor in the Examiner’s hypothetical example above is manipulating, i.e. changing information over time and so is acting “dynamically”; the term means less than the applicant seems to think it is, and such a basic and simple thing does not change the result of the analysis.  Even if it were otherwise, the “recite” inquiry simply asks whether a claim “sets forth or describes” any of the enumerated abstract ideas, which it does.  The Examiner maintains the position that the claims recite abstraction.
In regard to prong 2, as the claimed steps can be performed mentally or by pen-and-paper means, they cannot be “necessarily rooted in computer technology”.  The fact that the specification thoughtfully includes the conclusory statement at ¶111 which the applicant has, pg. 14, emphasized, does not give any hint as to how anything in the claims should be thought to “improve the functionality and operation of an artificial intelligence platform”.  If the thinking is that using it to perform a business function is an improvement to the functionality, that does not comport with the relevant case law.
See, for example, Customedia Technologies LLC v. Dish Network Corp. et al., 951 F.3d 1359, 1362-1363 (Fed. Cir. 2020), in which the Court pointed out that “[n]ot infrequently, patentees, like Customedia, latch on to this language from Alice and claim that their claims do ‘improve the functioning of the computer itself.’ Here, for instance, Customedia argues that its claims are eligible because they ‘provide for improvements to the operation and functioning of computer systems.’ Appellant’s Br. 71, Nos. 18-2239, -2309. We do not agree. The claims at issue here are directed to the abstract idea of using a computer to deliver targeted advertising to a user, not to an improvement in the functioning of a computer.” [pg. 6]
Though the present claims do not “deliver targeted advertising to a user”, they similarly make use of a computer as a tool to perform a business process, and do not improve the functioning of a computer.  The reference to Hannan is not persuasive in that decisions of the PTAB have no precedential value and are not binding on the Office.  Further, the applicant again refers to the term “dynamic”, which has already been addressed above, and does not prevent a step from being performed in the human mind.  Also, the Board in Hannan lists a series of technical operations (pg. 9-10) that have no meaningful analogue to anything in the present claims.  (The Examiner thanks the applicant for appending Hannan to his arguments such that it was immediately and readily available.)
The applicant has not persuasively shown that the claims improve the functioning of a computer, transform matter, invoke a particular machine or include additional limitations that go beyond generally linking the abstract idea to a particular technological environment.  As such, the Examiner maintains the position that they do not and therefore, as that term is used in the Guidance and now the MPEP, they do not integrate the abstract idea into a practical application, and they are therefore directed to an abstract idea.
In regard to step 2B, the only “additional elements” are a generic computer, nondescript use of AI, and nondescript use (if any use at all) of natural language processing.  In regard to a generic computer, the Supreme Court in Alice said this is not enough, so no further elaboration is required of the Examiner.  Further, the applicant himself, ¶78, admits that the host computer may be nothing more than a “general-purpose computing device”.  In regard to AI and NLP, the Examiner provided evidence based on the prior art, previously and repeated above, that these were well-understood, routine and conventional before the filing of the present invention.  In such a case, referring to MPEP § 2106.05(d), “this consideration does not favor eligibility”.
When the applicant refers to the “particular improvements expressly recited in the instant claims”, he is necessarily referring to the abstract steps themselves.  But as the Federal Circuit has stated, the abstract idea itself cannot supply the “significantly more” of the step 2B inquiry.  Quoting from BSG Tech LLC v. Buyseasons, Inc., 889 F.3d 1281, 1287 (Fed. Cir. 2018): “It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” [pg. 16]
The claims are not patent eligible and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694